PILED
THICT COURT
seiner oF HARTLAND

9070 JAH 22 py 7:09

IN THE UNITER SAAT BS DISTRICT COURT
FOR THE DISTRIG?@OF MARYLAND

 

| BY pe DEPUTY
CHANEL WHITE, et ai. : :
Plaintiffs,
v. Civil Action No. ELH-19-03316
THE ADT CORPORATION, ef al.
Defendants.
MEMORANDUM

In this consumer protection action, self-represented plaintiffs Chanel White, Jacob White,
Jai’-La Armstrong, and Jae! White filed suit in the Circuit Court for Baltimore City against
- defendants The ADT Corporation and ADT, LLC d/b/a ADT Security Services (collectively,
“ADT”). ECF 2 (the “Complaint”).! Plaintiffs allege that ADT employed deceptive marketing _
practices to induce them to purchase an ADT alarm system for their Baltimore home, but that the
alarm was inoperable and failed to alert authorities during a home invasion, resulting in Mr. White
“suffering grievous bodily harm. The Complaint alleges violations of the Maryland Consumer
Protection Act, Md. Code (2015 Repl. Vol.), § 13-301 et seg., of the Commercial Law Article

(“C.L.”) (Counts I and II), and asserts a claim for unjust enrichment (Count Ih.”

 

' The Complaint lists the plaintiffs as Chane] White, Jacob White, Jai’-La Armstrong, and
Jae] White. See ECF 2 at 1. However, the Complaint is signed “Plaintiffs, Chanel White,
individually, Pro se.” /d. at 16. Of course, if Ms. White is not an attorney, she may only represent
herself, See Hummer v. Dalton, 657 F.2d 621, 625-626 (4th Cir. 1981) (observing that a pro se
litigant’s “suit is... confined to redress for violation of his own personal right”), accord Davis v.
PrimeCare Med. Inc., PWG-18-229, 2019 WL 763962, at *3 (D. Md. Feb. 21, 2019).

2 Count I is titled “Violation of Maryland Consumer Practices Act, Title 13, Sub 4, Et Seq.,
Act.” ECF 2 at 10. And, Count II is titled “Violation of the MD. Code Comm. Law Consumer
On November 18, 2019, ADT removed the suit to federal court on the basis of diversity of
citizenship, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. ECF 1 (“Notice of Removal”).
Thereafter, ADT filed a motion to dismiss (ECF 6) supported by a memorandum of law (ECF 6-
1) (collectively, the “Motion”), pursuant to Fed, R. Civ. P. 12(b)(6). Five exhibits are appended
to the Motion. ECF 6-2 to ECF 6-6. In the Motion, ADT asserts, inter alia, that plaintiffs’
Complaint is barred by a settlement agreement reached in a nationwide class action involving
identical claims. ECF 6-1 at 6-9.

On November 26, 2019, the Clerk of Court mailed plaintiffs a letter notifying them that
defendants had filed a motion to dismiss and advising them that failure to file a written response
within seventeen days from the date of the letter could result in dismissal of the case. See ECF 7.
On December 13, 2019, Ms. White requested an extension of time to respond to the Motion,
seeking a deadline of December 30, 2019. ECF 9. In the submission, Ms. White stated that she
would “secure counsel within the extended time and submit a response to the court before any
extended deadline.” Jd. By Order of December 31, 2019, the Court granted Ms. White an
extension to file an opposition, due by January 13, 2020. ECF 10.

To date, plaintiff has not filed any opposition to the Motion, and the time for her to do so
has expired. See Local Rule 105.2(a); Fed. R. Civ. P. 6(d). No hearing is necessary to resolve this
matter. See Local Rule 105.6.

Because plaintiffs failed to file any opposition to the Motion, this Court has the discretion

to dismiss the case without reaching the merits. When a plaintiff fails to oppose a motion to

 

Fraud and Deception Business Practices Act.” Jd. at 13. Both counts cite to CL. § 13-301, which
is the Maryland Consumer Protection Act. ,

-2-
dismiss, a district court is “entitled, as authorized, to rule on the . . . motion and dismiss [the] suit
on the uncontroverted bases asserted” in the motion. Pueschel v. United States, 369 F.3d 345, 354
(4th Cir. 2004); see also Ferdinand-Davenport v, Children Guild, 142 F, Supp. 2d mm, 777 (D.
Md. 2010) (“By her failure to respond to [defendant’s] argument” in a motion to dismiss, “the
plaintiff abandons [her] claim.”); Mentch v. Eastern Sav. Bank, FSB, 949 F. Supp. 1236, 1247 (D.
Md. 1997) (holding that failure to address defendant’s arguments for summary judgment in
opposition brief constituted abandonment of claim). Moreover, a district court has “the inherent
authority . . . to dismiss a lawsuit sua sponte for failure to prosecute.” United States v. Moussaoui,
483 F.3d 220, 236 (4th Cir. 2007); see Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962).

To be sure, a plaintiff's failure to oppose a motion to dismiss is no guarantee of victory for
"the defendant, because the district court also has discretion to decline to “grant a motion to dismiss
based on the failure to file a timely opposition when the motion is plainly lacking in merit.” United
States v. Sasscer, Civ. No, Y-97-3026, 2000 WL 1479154, at *2 n.6 (D. Md. Aug. 25, 2000).
Nevertheless, I detect no obvious lack of merit in defendants’ Motion.

As noted, ADT contends that plaintiffs’ Complaint is foreclosed by a class action
settlement. ECF 6-1 at 6-9. According to ADT, between November 2014 and May 2016, five
plaintiffs filed lawsuits against ADT in Illinois, California, Arizona, and Florida, alleging
consumer protection violations, products liability, and unjust enrichment on behalf of a putative
class of persons who entered into an alarm services contract with ADT. ECF 6-1 at 2; ECF 6-2
(Class Action Complaints). In March 2017, ADT entered into a global settlement agreement,
‘which was approved on July 22, 2019, by Judge John Tigar of the United States District Court for

the Northern District of California. See ECF 6-1 at 3; ECF 6-4 (N.D. Cal. Order of July 22, 2019);

-3-
see also Edenborough v. ADT, LLC, 16-cv-02233-JST, 2019 WL 4164731 (N.D. Cal. July 22,
2019). Under the settlement agreement, individual class members could object to or opt out of the
settlement class by providing written notice to the settlement administrator by January 2, 2018.
See ECF 6-4 at 5-6. Further, plaintiff avers that a settlement administrator provided notice of the
settlement to potential class members via regular mail, electronic mail, publication ina national
newspaper, and a toll-free hotline. ECF 6-1 at 3; ECF 6-6 (Declaration Regarding Notice and
Settlement), {ff 4-9.

Defendants maintain that plaintiffs are members of the class action because they allege that
they purchased an ADT alarm services contract in August 2015, and the Complaint asserts
consumer protection claims. See ECF 6-1 at 7. However, according to ADT, plaintiffs did not
opt out of the settlement. Jd; see also ECF 6-6 at 18-21. Thus, defendants assert that plaintiffs
are bound by the settlement agreement and therefore the Complaint must be dismissed with
_ prejudice. ECF 6-1 at 8..

ADT attached five exhibits in support of the Motion. ECF 6-2 isa compilation of the class
action complaints filed in federal court. ECF 6-3 is a copy of plaintiff's memorandum in support
of the class action settlement. See Edenborotigh v. ADT, LLC, 16-cv-02233-JST, ECF 94 (N.D.
Cal.). ECF 6-4 is the order granting final approval of the global settlement. See Edenborough v.
ADT, LLC, 16-cv-02233-JST, 2019 WL 4164731 (N.D. Cal. July 22, 2019). ECF 6-5 contains a
. copy of the settlement agreement. See Edenborough v. ADT, LLC, 16-cv-02233-JST, ECF 94-1
(N.D. Cal.). And, ECF 6-6 is a supplemental declaration pertaining to the settlement agreement.
See Edenborough v, ADT, LLC, 16-cv-02233-JST, ECF 138 (N.D. Cal.). The Court may take

judicial notice of these materials as they “‘matters of public record.’” Goldfarb v. Mayor & City

-4-
Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015) (citation omitted); Katyle v. Penn Nat’] ©
Gaming, Inc., 637 F.3d 462, 466 (4th Cir. 2011), cert. denied, 565 U.S. 825 (2011).
In light of plaintiffs’ failure to oppose the Motion, coupled with ADT’s submissions, I will

exercise my discretion to dismiss the Complaint, without prejudice. An Order follows.

Date: January 22, 2020 | isi
Ellen Lipton Hollander

United States District Judge
